Title: From John Adams to James Warren, 19 October 1775
From: Adams, John
To: Warren, James


     
      
       Octr. 19. 1775
      
      My dear sir
     
     It was the latter End of August that I left you. All September has run away, and 19 days in Octr.—and We have had no regular Intelligence from Watertown or Cambridge. Your Goodness I acknowledge. But there was a Committee of both Houses appointed, to correspond with your Delegates; and We were to be informed of every Thing that occurred in Boston, Cambridge, Roxbury, Watertown &c especially of every Thing which passed in Either House: But have never received a single Letter not even a Scratch of a Pen from this Committee or any Member of it, unless you are one, which I don’t know that you are. Should be glad to hear if this Committee, is all defunct or not.
     I have, in almost every Letter I have written, to any of my Friends, entreated that We might have Accounts and Vouchers sent Us, that We might obtain a Reimbursement of some Part at least of the inordinate Expence that has fallen upon Us. But have received No Answer from any one, concerning it. I wish to be informed, however, what the Difficulty is, that lies in the Way, if We cannot have the Accounts &c. The Continental Money goes away So fast, that I greatly fear We shall have none left in the Treasury, before We get the Proper Evidence and Information to obtain a Reimbursement for our Province. Dollars go but little Way in Maintaining Armies—very costly Commodities indeed. The Expence already accrued will astonish Us all, I fear.
     Congress has appointed a Committee Deane, Wythe and your servant to collect a Narration of Hostilities, and Evidence to prove it—to ascertain the Number and Value of the Buildings destroyed, Vessells captivated, and Cattle plundered &c every where. I hope We shall tell a true Story, and then I am sure it will be an affecting one. We shall not omit their Butchers nor their Robberies nor their Piracies. But We shall want Assistance from every Quarter. I want the Distresses of Boston painted by Dr. Coopers Pencil—every Thing must be supported by Affidavits. This will be an usefull Work for the Information of all the colonies of what has passed in Some—for the Information of our Friends in England—and in all Europe, and all Posterity. Besides it may pave the Way to obtain Retribution and Compensation, but this had better not be talked of at present.
     The Committee will write to the assemblies, and to private Gentlemen—no Pains or Expence will be Spared. I hope to render the Execution of this Commission compleat. It concerns our Province very much.
    